DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tracy Heims Reg. #: 53,010 on 9/10/2021.

The application has been amended as follows: 
Replace Claim 1 entirely with - - Claim 1. (Currently Amended) A gravity loop thermosyphon comprising:
a heat exchanger including:
	an outlet portion and an inlet portion;
at least one condenser, each one of the at least one condenser including
	an exit and an entry;
	at least one first bendable tube; one end of each one of the at least one first bendable tube communicating with the outlet portion of the heat exchanger and another 
	at least one second bendable tube; one end of each one of the at least one second bendable tube communicating with the inlet portion of the heat exchanger and another end of said second bendable tube communicating with the exit of the at least one condenser; and
	a working fluid circulating in the heat exchanger, the at least one condenser, the at least one first bendable tube, and the at least one second bendable tube; and
comprising two said condensers, two said first bendable tubes, two said second bendable tubes; wherein:
	the heat exchanger comprises:
		a vaporizing chamber;
	the inlet portion of the heat exchanger is securely mounted on the vaporizing chamber and comprises:
			a first main pipe; one end of the first main pipe communicating with the vaporizing chamber, and both of the two first bendable tubes communicating with the first main pipe;
	the outlet portion of the heat exchanger is securely mounted on the vaporizing chamber and comprises:
		a second main pipe; one end of the second main pipe communicating with the vaporizing chamber, and both of the two second bendable tubes communicating with the second main pipe; and


	Replace claims 5 and 6 entirely with - - (Cancelled) - -
	Replace claim 7, line 1 “as claimed in claim 5” with - - as claimed in claim 1 - -
	Replace claim 8, line 1 “as claimed in claim 6” with - - as claimed in claim 4 - -
Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "and comprising two said condensers, two said first bendable tubes, two said second bendable tubes; wherein: the heat exchanger comprises: a vaporizing chamber; the inlet portion of the heat exchanger is securely mounted on the vaporizing chamber and comprises: a first main pipe; one end of the first main pipe communicating with the vaporizing chamber, and both of the two first bendable tubes communicating with the first main pipe; the outlet portion of the heat exchanger is securely mounted on the vaporizing chamber and comprises: a second main pipe; one end of the second main pipe communicating with the vaporizing chamber, and both of the two second bendable tubes communicating with the second main pipe; and each one of the two condensers communicating with a respective one of the two first bendable tubes and a respective one of the two second bendable tubes." The closest prior art of record of applicants admitted prior art TW 381687 discloses one gravity thermosyphon loop with the bendable tubes, but not the multiple condensers and two main pipes as claimed. Although it is well known to provide a heat exchange system with multiple condensers, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763